r

                            The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Pamela J. Paluga's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.

                                                          l---Lt.eLA.37,    , C.J.
                                                    Hardesty



                                                     424"k
                                                    P'Z-2-'ir e"%"*Irm".11.15
                                                                                J.



                                                                                J



                                                                                J.



                                                                                J.




                                                    Gibbons


                                                                                J.



                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Pamela J. Paluga
                     Perry Thompson, Admissions Office, United States Supreme Court



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A